Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE

	In claim 7, the recitation of “recovering natural gas stored in the second underground formation through a second wellbore run therein forming a third natural gas flow: expanding the third natural gas flow across expansion turbine to generate electricity and forming a fourth natural gas flow having pressure lower than the pressure of the third natural gas flow; and injecting the fourth natural gas flow into the third underground formation through a third wellbore run therein” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 7, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claim 7 is allowable.  The closest reference is the primary reference from the previous Office Action, US 2014/0130498 (Randolph), that discloses the overall system (note the 102/103 rejections in the previous Office Action) without the recitation noted above.  It would not have been obvious to modify Randolph to come up with the claimed invention without impermissible hindsight reconstruction.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
3/10/2022